Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 March 2022 has been entered.

Response to Arguments
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has amended claims 1 and 11 to cure the 35 USC 112(b) issues identified in the Final Rejection dated 11/15/2021; however, the present claims comprise further limitations for consideration under 35 USC 112(b). See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 112. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “However, properly viewed, the claims are directed to a technical solution to a technical problem for architecting a production system by allocating remote resources over a network. The claims are rooted in a software environment through which resource assets may be identified, located and architected into a production system. The claims provide a solution to a problem that is specifically borne out of the digital and software environments,” Examiner respectfully disagrees. Examiner respectfully asserts that the present claims are directed to a computing device, network, and architect engine configured to perform the steps of the abstract idea. The present claims do not provide a technical solution to a technical problem; rather, the present claims provide an improvement to the abstract idea related to identifying resource assets, which is not an improvement to computing systems. 
Regarding Applicant’s assertion of “None of those judicial exceptions are present in the instant claims. The claimed software environment through which one or more resources may be identified and selected allows the user to architect a production systems over a network using an architect engine which, without human interaction, identifies one or more available resources and reserves and allocates those resources to be used in the production system.,” Examiner respectfully disagrees. The present claims are directed to an abstract process related to selecting one or more resources provided by resources providers, which is related to “Certain Methods of Organizing Human Activity” related to managing individuals and interactions between individuals. The present claims manage and facilitate the interaction between the requesting user and the resource providers. Furthermore, the claims detail the process of determining a plurality of available resources and matrixing these resources, which is related to a “Mental Process” including observation, judgment, and evaluation. Therefore, the claims recite an abstract idea. 
Regarding Applicant’s assertion of “The presently claimed combination may be viewed as analogous to the claimed invention in Ex Parte Fanaru before the PTAB. In that case, a claimed method for collecting usage information from devices, providing an interface for configuring and providing usage information, aggregating the usage information for a specified period of time, and altering operations of a computer system using the usage information, was found not to be an abstract idea. In particular, the Panel stated "[i]n light of our guidance, because collecting usage information is not a mathematical concept, an identified method of organizing human activity, or a mental process, we conclude "collecting usage information" is not an abstract idea. Similarly, the presently claimed invention is not directed to a mathematical concept, method of organizing human activity, or mental process. Rather, the presently claimed invention is directed to systems and methods with a software environment through which digital assets may be exchanged for one or more assets with a combined equivalent value. Further, the claimed invention also collects information about the digital assets, similar to the usage information about the computer system in Ex Parte Fanaru. Accordingly, the presently claimed invention is not an abstract idea.,” Examiner respectfully disagrees. Regarding the Patent Board Decision for 13/287,831 filed on 1/22/2019, this Patent Trial Appeal Board Decision is not precedential. Assuming arguendo, the present claims are not analogous to the claims of Id because the present claims recite several limitations directed to an abstract idea related to “Certain Methods of Organizing Human Activity” and “Mental Processes.” 
The present claims are directed to gathering and processing abstract information about a plurality of resources, such as availability, which is not analogous to the system of Ex Part Fanaru. The present claims merely gather abstract data and perform analysis. Therefore, Examiner respectfully disagrees that the present claims are statutory in view of Ex Parte Fanaru. 
Regarding Applicant’s assertion of “Thus to the extent there is any judicial exception in Applicant's claims, it should be appreciated that recited claim elements have integrated the exception into a practical application, in accordance with the 2019 Guidance and the claims are subject matter eligible.,” Examiner respectfully disagrees. The present claims do not integrate the judicial exception into a practical application. The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “For example, in McRo, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1315-16 (Fed. Cir. 2016), the Court upheld a claimed process of improving existing technological processes using a combined order of rules in animation as patent eligible for being not directed to a patent ineligible abstract idea in step one of the 2-step framework of Alice. In addition, an invention that improves the way computers operate was found to be patent eligible in step one of the 2-step framework of Alice. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016) (the invention uses a self-referential table to improve the operation of the computers). The Court also held that claimed inventions "that overcome a problem specifically arising in the realm of computer networks" are patent eligible in step two of the 2-step framework of Alice, wherein the invention solves a technology-based problem. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (the invention addresses the problem of retaining website visitors by creating a hybrid webpage; "the claimed solution amounts to an inventive concept for resolving particular Internet-centric problem").,” Examiner respectfully disagrees. Regarding McRo, the present claims do not provide an improvement analogous to the technological improvements over 3d animation techniques. Applicant’s claims are not directed to any such technological improvement over prior techniques, and therefore cannot be deemed eligible using the same rationale as was set forth in the McRo decision. Regarding Enfish, the self-referential provided a specific improvement over conventional database techniques. The present claims do not provide an analogous improvement to the technological improvements to conventional database techniques. Applicant’s claims are not directed to any such technological improvement over prior techniques, and therefore cannot be deemed eligible using the same rationale as was set forth in the Enfish decision. The claims of DDR Holdings improve computer functionality by providing a modification of conventional hyperlink protocol to dynamically produce a dual source webpage. The present claims do not provide an analogous improvement to the computer or the “hybrid webpage.” Therefore, Examiner does not deem the claims statutory in view of DDR Holdings. 
Regarding Applicant’s assertion of “In a further exemplary case from the PTAB, in Ex Parte Rockwell, the panel found that even if the Examiner was correct that the claims recited an abstract idea, the claims were not "'directed to' an abstract idea under the Revised Guidance." More specifically, the panel found the claims integrated the asserted abstract ideas into "specific practical applications of those ideas." The panel asserted "for example, claim 1 is directed to a practical application of updating software specifically for a vehicle module, in which user consent is required and in which lack of receipt of user consent is communicated to a user via an icon within the gauge cluster of a vehicle" and "claim 1 also is directed to providing in a head unit display of the vehicle an indication of an optional status of the software update and a request for consent to install the optional update and upon receipt of user consent sends an update command over the vehicle bus and installs the update to a memory of the vehicle module." Rockwell, pg. 8. Analogously, the Applicant's claimed invention recites additional elements that are meaningful because the elements integrate the alleged judicial exception to a specific practical application. Such elements include a computing device, a network, and an architect engine as part of the claimed system. These recited elements are claimed system components and methods of a specific computing network or environment and a practical application of a data processing system in a computing environment where resource assets may be identified, reserved and allocated.,” Examiner respectfully disagrees. Regarding the Patent Board Decision for 13/287,831 filed on 1/22/2019, this Patent Trial Appeal Board Decision is not precedential. Assuming arguendo, the present claims are not analogous to the claims of Id because the present claims are directed to a general-purpose computing system performing the steps of the abstract idea. The present claims do not provide an improvement analogous to the improvements of Id. The improvements related to “identif[ying], reserve[ing], allocat[ing]” resources are an improvement to the abstract idea of the instant claims, which is not an improvement to the functioning of a computer or technology. 
Regarding Applicant’s assertion of “Among other cases providing subject matter patent-eligibility, this is analogous to the elements recited in Enfish that improved the way computers operate. Accordingly, the Applicant's claimed invention recites system components integrated into a practical application.,” Examiner respectfully disagrees. The present claims do not provide any improvements to the functioning of a computer. In particular, the present claims are directed to a computing device, network, and an architecture engine configured to perform the steps of the abstract idea. The improvements found from a self-referential table provide a specific benefit to the functioning of the computer, which is not analogous to the present invention. Therefore, Examiner respectfully disagrees that the instant claims improve a computer in an analogous way to Enfish. 
Regarding Applicant’s assertion of “Further, if the subject claims were considered to be "directed to" an abstract idea under step one of the 2-step framework of Alice, the claims would pass step two of the 2-step framework of Alice by providing significantly more than the abstract idea since the claimed invention solves a problem with existing traditional data processing systems. Rather than being merely "directed to" an abstract idea, the systems and methods of the claimed invention recite a combination of elements that provide improved identification and allocation of resources using a specific computing environment,” Examiner respectfully disagrees. The improvement of “improved identification and allocation of resources” is not an improvement to the computer itself. Rather, the present claims provide an improved abstract process, which is not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Contrary to the Office Action's assertion, it is the combined combination of components and steps in the claims that identify and allocate resources, not the incorporation of the computer or network, that is the improvement over existing technology. More specifically, the specially configured device and system of the claimed invention resembles the inventions of DDR Holdings, LLC in that it solves a technological problem with existing data processing techniques by applying specific elements that solve the technical problems associated with traditional locally maintained computing platforms by implementation the specific software environment, as claimed. Therefore, the claimed invention provides significantly more than the alleged abstract idea under the 2-step framework of Alice. As a result, the claimed invention is directed to patentable subject matter.,” Examiner respectfully disagrees. The claims of DDR Holdings improve computer functionality by providing a modification of conventional hyperlink protocol to dynamically produce a dual source webpage. The present claims do not provide an analogous improvement to the computer. Therefore, Examiner does not deem the claims statutory in view of DDR Holdings.
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. Examiner has introduced the combination of Wang and Schueren. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the claims recite “receive, from the computing device, a selection of required resources.” The limitation of “required resources” should be amended to clarify the antecedent basis on the language of “one or more required resources.” Examiner suggests amending the claim to recite “receive, from the computing device, a selection of one or more required resources from the one or more required resources.”  
Claims 1 and 11 are objected to because of the following informalities: the claims recite “determine a plurality of available resources from the plurality of resource providers according to the first request and the end user according to the second request.” The claim recites two limitations comprising users, such as “a computing device adapted to receive input from and output information to an end user” and “the second request requesting engagement of a user.” Examiner suggests amending the claim to clarify the user is the user being requested in the second request by amending the claim to recite “determine a plurality of available resources from the plurality of resource providers according to the first request and the [end] user according to the second request.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11 are rendered unclear because of the limitation “each resource comprising a performance parameter,” which does not specify what resource comprises a performance parameter. In particular, when this limitation is considered in combination with the limitation of “receive, from the computing device, a first request for one or more required resources and a second request from at least one of the resource providers,” it is unclear what resource comprises a performance parameter because there is a plurality of resources recited in the claim. Upon viewing the specification, an end user receives a level of performance, such as a prior rating, in at least [0068, 0071]. Furthermore, the specification discloses that different parts associated with a project may receive a performance level in at least [0055]. Therefore, it is unclear if the resource provider, required resource, or both the resource provider and the required resource could have a performance parameter.
For the sake of compact prosecution, Examiner is interpreting the claim as though each resource is either the resource provider or the required resource. Examiner suggests amending the claim to rely on one of the two resources recited in the claim, either the resource provider or the one or more required resources.
Dependent claims 2-10 and 12-20 are rejected because the claims depend upon rejected base claims 1 and 11.
Therefore, claims 1-20 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-10 are directed to a system and claims 11-20 are directed to a method. Therefore, claims 1-20 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1 and 11 are directed to the selection of resources, which constitutes “Certain Methods of Organizing Human Activity” related to managing individuals and interactions between individuals. The claim 1 limitations, similarly recited in claim 11, of “the second request requesting engagement of a user, each resource comprising a performance parameter; determine a plurality of available resources from the plurality of resource providers according to the first request and the end user according to the second request; matrix the one or more required resources according to each resource's availability and performance parameter and the second request,” under considerations of the broadest reasonable interpretation, but for the language “from the computing device,” is directed to selecting a resource. These limitations are directed to “Certain Methods of Organizing Human Activity” related to managing individuals and interactions between individuals.
Furthermore, the claims recite limitations directed to the abstract idea grouping of “Mental Processes” related to concepts performed in the human mind including observation, judgment, and opinion. As can be seen in the above cited limitations of the independent claims, the claims detail selecting an individual for “production of a good or service.” The claim 1 limitations, similarly recited in claim 11, of “the second request requesting engagement of a user, each resource comprising a performance parameter; determine a plurality of available resources from the plurality of resource providers according to the first request and the end user according to the second request; matrix the one or more required resources according to each resource's availability and performance parameter and the second request” under considerations of the broadest reasonable interpretation, but for the language “from the computing device,” is directed to an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion.
Therefore, the independent claims recite abstract limitations. 
Dependent claims 2-7 and 12-17 further narrow the abstract idea identified in the independent claims. 
Dependent claims 8-10 and 18-20 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1 and 11 do not integrate the judicial exception into a practical application. Claim 1 is directed to a system comprising “a computing device adapted to receive input from and output information to an end user and a plurality of resource providers; a network in communication with a plurality of resource providers, an architect engine connecting the computing device and the network.” These are generic computer components that indicate the claimed system is merely using a computer as a tool to perform the steps of the abstract idea. Similarly, claim 11 is directed to a method containing a computing device and an exchange platform that perform the steps of the abstract idea. The claims contain limitations reciting “receive, from the computing device, a first request for one or more required resources and a second request from at least one of the resource providers” and “receive, from the computing device, a selection of required resources;” which are extra-solution activity. This pre-solution activity defining the step of data gathering, which is not sufficient to prove integration into a practical application. Furthermore, the independent claim limitation of “generate an architecture connecting the required resources” as drafted, is nothing more than using a computer as a tool to perform the steps of the abstract idea. The claim is mere instructions to perform the abstract idea using a computer, which is not sufficient to prove integration into a practical application. Therefore, the additional elements, when considered both individually and in combination, are not sufficient to prove integration into a practical application.
Dependent claims 2-7 and 12-17 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements, which is not sufficient to prove integration into a practical application.
Dependent claims 8 and 18 contain the additional element of “establish a control connection between the computing device and the selected required resources at the request location on the request date at the request time, the control connection established using remote device control technology.” This limitation is not sufficient to prove integration into a practical application because the claims are directed to extra-solution activity. 
Dependent claims 9 and 19 contain the additional element of “end the control connection once the end user completes use of the one or more required resources.” This extra-solution activity is not sufficient to prove integration into a practical application.
Dependent claims 10 and 20 contain the additional element of “adapted to request and receive input about user resources available through the system.” This is merely “apply it,” wherein the system is receiving information from the user through the system. 
Step 2B: Independent claims 1 and 10 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the network and device of the independent claims, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. Furthermore, the independent claim limitation of “generate an architecture connecting the required resources” as drafted, is nothing more than generally linking. The broadest reasonable interpretation of the claimed invention is utilizing a computing architecture to notify the resources, which is nothing more than generally linking. The claim is mere instructions to perform the abstract idea using a computer, which is not anything significantly more than the judicial exception. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding claims 1 and 11, the claims contain extra-solution activity defining the step of receiving data over a network. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 8 and 18 contain the additional element of “establish a control connection between the computing device and the selected required resources at the request location on the request date at the request time, the control connection established using remote device control technology.” This limitation is nothing more than extra-solution activity, which is not anything significantly more than the judicial exception. This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a computing system and therefore not significantly more. The determination that the elements do not amount to significantly more than the abstract idea is supported by the finding that the specification, specifically in paragraph [0057, 0111, 0114, 0119], and the current claims are silent regarding any improvements to the functioning of the remote-control technology. Additionally, the use of “remote control technology” implemented on an architecture engine is well-understood, routine, and conventional. For example, Applicant’s specification merely recites the use of a “remote control technology” with no specific disclosure or implementation in their specification and does not describe how the technology is particularly used to “establish a control connection.” The Applicant has not proven the application of this technology is anything other than what is well-understood, routine, and conventional because the Applicant is relying on a person having ordinary skill in the art at the time of effective filling to recognize how the remote-control technology would be used to establish a control connection. In particular, the usage of the remote-control technology is merely recited in the specification, such as in paragraphs [0057, 0111, 0114, 0119], and thus the recitation of this element is determined to be nothing more than what is well-understood, routine, and conventional.
Dependent claims 9 and 19 contain the additional element of “end the control connection once the end user completes use of the one or more required resources.” This extra-solution activity is sending a receiving information over a network. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 10 and 20 contain the additional element of “adapted to request and receive input about user resources available through the system.” This is merely apply it, wherein the system is receiving information from the user through the system, which is not anything significantly more than the judicial exception. 
Dependent claims 2-7 and 12-17 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements, which is not anything significantly more than the judicial exception. 
Accordingly, claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180012151 A1) in view of Schueren et al. (US 20180262557 A1).

Regarding claim 1, Wang teaches a system for a customized production of goods and services, comprising: 
a computing device adapted to receive input from and output information to an end user and a plurality of resource providers ([0025] teaches a server computing system that receives data from a customer (i.e. end user) and drivers (i.e. resource providers), as well as in [0055-0056] teach the server can communicate data over a network to devices; see also: [0049-0050]);
a network in communication with the plurality of resource providers (Fig. 1 and [0056] teaches a plurality of driver computing devices that are communicatively linked through communication means and WAN to peripheral devices, as well as in [0190] teach drivers can communicate over the network, as well as in [0053-0055] teach a network that connects a plurality of computing devices; see also: Fig 2.), 
each of the plurality of resource providers offering a required resource for production of a service ([0200] teaches identifying available drivers based on driver availability, wherein the driving service provider and customer are matched based on their preset preferences, wherein [0149] teaches a customer can provide preset preferences indicating the make, model, and type of vehicle they prefer for their service request; see also: [0003-0005, 0153, 0171]; Examiner’s Note: Each driver is offering their vehicle for production of a driving service.); 
an architect engine connecting the computing device and the network ([0040-0041] teach the methods for providing dispatch and transport services can be carried out by various programmatic engines comprising one or more routines that may be carried out, wherein the various systems may be implemented in part using a mobile application on an internet enabled mobile device, as well as in Fig. 1 and [0055-0057] teach the server may be configured to communicate with the network service coordinate through the communication means, which includes an approach for communicating data over the network to one or more peripheral devices; see also: [0082-0084]), 
the architect engine adapted to: receive, from the computing device (Fig. 3 and [0056] teaches the one or more computing devices, such a customer computing device and vendor device, allow a user to interact with the computing system, as well as in [0040-0041] teach the methods for providing dispatch and transport services can be carried out by various programmatic engines comprising one or more routines that may be carried out; see also: [0055-0057, 0082-0084]), a first request for one or more required resources and a second request from at least one of the resource providers (Fig. 3 and [0098] teach a customer can submit a service request (i.e. a first request) to the computing system, as well as in [0022] teaches receiving, through a computing device, a service request from a customer having a preset service request preference, such as driver or driver type, as well as in [0149] teaches a customer can indicate preset preferences related to the vehicle make, model, and type, and [0153] teaches the driver can provide service limitations related to service time, service area, passengers, and more, as well as in [0165] teaches the computing system may identify the availability of the drivers for the unassigned service request, and wherein [0100-0101] teach the driver can provide service limitations, favorite customers list, and more, which can be meant to limit the scope of the service requests the driver would like to provide, and are taken into consideration when identifying matching drivers for a customer’s service request; see also: [0041-0042, 0060, 0109]), 
the second request requesting engagement of a user ([0100-0101] teaches the driver provides a driver’s favorites list indicating their favorite customers, which can be meant to limit the scope of the service requests the driver would like to provide, and are taken into consideration when identifying matching drivers for a customer’s service request, as well as in [0116] teaches a driver can update and maintain a favorite customers list based on service requests for use in determining if the driver will be matched together with the customer for future service requests, as well as in [0068] teaches the driver’s profile includes information such as a driver’s favorite list; see also: [0046, 0070]), 
each resource comprising a performance parameter ([0100-0101] teach the driver profile information includes driver history information including the driver’s rating (i.e. performance parameter); see also: [0150]); 
determine a plurality of available resources from the plurality of resource providers according to the first request and the end user according to the second request ([0165] teaches the computing system can identify the availability and compatibility of the potential set of drivers for the unassigned service request (i.e. first request), wherein the availability of the drivers can be assessed based on the driver’s preset limitations, and wherein [0167] teaches the compatibility of potential set of drivers for the unassigned service request is based on the presence of each of the drivers list of favorite or preferred customers, as well as in [0130] teaches identifying a set of available of service providers that will remain available for service requests, as well as in [0114] teaches a favorite driver or preferred driver is available for the service request, and [0100-0101] teach the driver can provide service limitations, favorite customers list, and more, which can be meant to limit the scope of the service requests the driver would like to provide (i.e. second request), and are taken into consideration when identifying matching drivers for a customer’s service request); 
matrix the one or more required resources according to each resource's availability and performance parameter and the second request ([0022-0023] teaches generating a dispatch matrix based on a set of indicators using the service request, the customer information, and the one or more driver profiles of drivers, wherein the service request s from a customer includes preset service request preference, wherein [0100-0101] teach the driver profile information includes driver history information including the driver’s rating (i.e. performance parameter) and the driver’s favorites list (i.e. the second request), as well as in [0200] teaches the best matching available drivers can be identified based on matches between customer preferences and drivers’ limitations, wherein there is a matrix of customer preferences and driver limitations, wherein [0153] teaches the driver’s service limitations include the times where the driver is available or not available to provide service, as well as in [0149] teaches a customer can indicate preset preferences related to the vehicle make, model, and type, and wherein [0109] teaches the system can be configured to make a customized, weighted calculation based on the customer’s preset priority levels for various preference pertaining to each driver, the driver’s vehicle, and more; see also: Abstract, [0008, 0068, 0102-0105, 0144]); 
receive, from the computing device, a selection of required resources ([0204] teaches the customer may input a single service request into the system and receive a list of best matching drivers, wherein the customer may select one or more of such best matching drivers to perform the service request, as well as in [0023-0024] teach receiving a selected one best matching driver from the group of drivers, wherein [0144] teaches the customer makes the selection of the driver by providing the customer with the considerations to make the selection at their discretion; see also: [0109, 0139]).
However, Wang does not explicitly teach generate an architecture connecting the one or more required resources.
From the same or similar field of endeavor, Schueren teaches generate an architecture connecting the one or more required resources ([0131-0132] teach notifying the person selected to perform the job through an application on their mobile device, wherein the notification includes the response time for the person to complete the task, for example within five minutes or two hours, wherein [0260] teaches crowd sourcing is used to select a service provider to review information, which is done by a crowd-sourcing server, and [0221-0222] teach one or more forensic experts are selected to review information, wherein the experts are selected based on the time they indicate they are willing to perform the review, wherein [0224] teaches the forensic expert service providers are crowd sourced; see also: Fig. 16A-B, [0261, 0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Schueren to include generate an architecture connecting the one or more required resources. One would have been motivated to do so in order to more easily provide help to existing systems where there is no easy way to remotely support users and equipment in the field (Schueren, [0008]). By incorporating the teachings of Schueren, one would have been able to select a service provider with high speed of turn around for review, which is useful in a situation where a task required completion time is only five minutes (Schueren, [0252-0253]).

Regarding claims 2 and 12, the combination of Wang and Schueren teach all the limitations of claims 1 and 11 above. 
Wang further teaches wherein the request for one or more required resources further comprises a plurality of categories of resources and the architect engine is further adapted to categorize the plurality of available resources into the plurality of categories ([0130] teaches using a first set of indicators to identify a user type for drivers in three categories including favorites, preferred, and regular drivers, wherein the availability of the service providers can be further identified, as well as in [0114] teaches determining if a favorite driver of a customer is available, as well as in [0167] teaches determining the compatibility of the potential set of drivers based on the preferred lists of customers, wherein the available drivers on the customer’s favorite list are given the highest priority, and wherein [0062] teaches the database includes a driver’s profile comprising the driver’s vehicle make, model, and color; see also: [0174, 0180]).  

Regarding claims 7 and 17, the combination of Wang and Schueren teach all the limitations of claims 1 and 11 above. 
Wang further teaches wherein the request for one or more required resources further comprises a request location ([0023] teaches receiving a service request for prescheduling including pick-up location; see also: [0042]), 
a request date ([0042] teaches the prescheduled services being requested occur in the future at a predetermined future time and date), 
and a request time and the architect engine is further adapted to reserve the one or more required resources at the request location on the request date at the request time ([0042] teaches the prescheduled services being requested occur in the future at a predetermined future time and date, wherein [0023] teaches receiving a service request for prescheduling and transmitting the service request to the selected one best matching driver, wherein [0196] teaches the service request is for a particular date and time, and wherein [0173] teaches the driver can approve each service request before the designated date of the service; see also: [0141, 0207]).  

Regarding claims 8 and 18, the combination of Wang and Schueren teach all the limitations of claims 7 and 17 above. 
However, Wang does not explicitly teach wherein the architect engine is further adapted to establish a control connection between the computing device and the selected required resources at the request location on the request date at the request time, the control connection established using remote device control technology.  
From the same or similar field of endeavor, Schueren teaches wherein the architect engine is further adapted to establish a control connection between the computing device and the selected required resources at the request location on the request date at the request time ([0064] teaches a central computer establishing a communication with a remote test devices through a communications network, wherein the enabled communication with the remote test devices is further established with a remote computer, wherein the remote computer is the computer used by an expert forensic service provider, wherein [0096] teaches providing remote support to test devices located in a location that is remote from the command center, wherein the command center can communicate with computer used by one or more test result reviewers, such as forensic experts, who can supply their advice and review, as well as in [0189] teaches the forwarding information to one or more experts remote from the command center for further review and analysis, wherein [0243] teaches the system can send out requests to service providers including cost and timing proposals of the review, wherein [0131-0132] teach the notification for the service provider to perform the review must be completed within a certain period of time, for example within five minutes or two hours, and wherein [0215] teaches the forensic expert is crowd sourced; see also: [0013, 0029, 0063, 0157]), 
the control connection established using remote device control technology ([0064] teaches a central computer establishing a communication with a remote test devices through a communications network, wherein the enabled communication with the remote test devices is further established with a remote computer, wherein the remote computer is the computer used by an expert forensic service provider, as well as in [0117] teaches the remote help is a network service to allow communication with customers from their test equipment, wherein the devices are remote from the command center, wherein [0096] teaches providing remote support to test devices located in a location that is remote from the command center, wherein the command center can communicate with computer used by one or more test result reviewers, such as forensic experts, who can supply their advice and review; see also: [0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the further teachings of Schueren to include wherein the architect engine is further adapted to establish a control connection between the computing device and the selected required resources at the request location on the request date at the request time, the control connection established using remote device control technology. One would have been motivated to do so in order to more easily provide help to existing systems where there is no easy way to remotely support users and equipment in the field (Schueren, [0008]). By incorporating the teachings of Schueren, one would have been able to select a service provider with high speed of turn around for review, which is useful in a situation where a task required completion time is only five minutes (Schueren, [0252-0253]).

Regarding claims 9 and 19, the combination of Wang and Schueren teach all the limitations of claims 8 and 18 above. 
However, Wang does not explicitly teach wherein the architect engine is further adapted to end the control connection once the end user completes use of the one or more required resources.  
From the same or similar field of endeavor, Schueren teaches wherein the architect engine is further adapted to end the control connection once the end user completes use of the one or more required resources (0064] teaches a central computer establishing a communication with a remote test devices through a communications network, wherein the enabled communication with the remote test devices is further established with a remote computer, wherein the remote computer is the computer used by an expert forensic service provider, wherein [0096] teaches providing remote support to test devices located in a location that is remote from the command center, wherein the command center can communicate with computer used by one or more test result reviewers, such as forensic experts, who can supply their advice and review, wherein [0131-0132] teach the notification for the service provider to perform the review must be completed within a certain period of time, for example within five minutes or two hours, as well as in [0169] teaches command center can transmit a controlling operation to the device in order to lock the device and prevent unauthorized operations, as well as in [0195] teaches displaying a list of authorized and unauthorized devices for user by the user; see also: [0266]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the further teachings of Schueren to include wherein the architect engine is further adapted to end the control connection once the end user completes use of the one or more required resources. One would have been motivated to do so in order to more easily provide help to existing systems where there is no easy way to remotely support users and equipment in the field (Schueren, [0008]). By incorporating the teachings of Schueren, one would have been able to select a service provider with high speed of turn around for review, which is useful in a situation where a task required completion time is only five minutes (Schueren, [0252-0253]).

Regarding claim 10, the combination of Wang and Schueren teach all the limitations of claim 1 above. 
Wang further teaches wherein the architect engine is further adapted to request and receive input about user resources available through the system ([0022] teaches receiving, through one or more computing devices, at least one driver preference with time limitations, as well as in [0170] teaches the computing system dynamically receives updates on the scheduling as driver availability changes, and wherein [0062] teaches the database includes a driver’s profile comprising the driver’s vehicle make, model, and color; see also: [0124]).

Regarding claim 11, Wang teaches a method for a providing an exchange for production of a good or service implemented ([0041] teaches a mobile application that allows customers and drivers to manage service requests), the method comprising: 
receiving, from a computing device (Fig. 3 and [0056] teaches the one or more computing devices, such a customer computing device and vendor device, allow a user to interact with the computing system, as well as in [0040-0041] teach the methods for providing dispatch and transport services can be carried out by various programmatic engines comprising one or more routines that may be carried out; see also: [0055-0057, 0082-0084]), a first request for one or more required resources from an end user and a second request from at least one resource provider requesting Docket No.: 106417.9engagement of a user  (Fig. 3 and [0098] teach a customer can submit a service request (i.e. a first request) to the computing system, as well as in [0022] teaches receiving, through a computing device, a service request from a customer having a preset service request preference, such as driver or driver type, as well as in [0149] teaches a customer can indicate preset preferences related to the vehicle make, model, and type, and [0153] teaches the driver can provide service limitations related to service time, service area, passengers, and more, as well as in [0165] teaches the computing system may identify the availability of the drivers for the unassigned service request, and wherein [0100-0101] teach the driver can provide service limitations, favorite customers list, and more, which can be meant to limit the scope of the service requests the driver would like to provide (i.e. second request), and are taken into consideration when identifying matching drivers for a customer’s service request, as well as in [0116] teaches a driver can update and maintain a favorite customers list based on service requests for use in determining if the driver will be matched together with the customer for future service requests, as well as in [0068] teaches the driver’s profile includes information such as a driver’s favorite list; see also: [0041-0042, 0060, 0109]), 
each resource comprising a performance parameter ([0100-0101] teach the driver profile information includes driver history information including the driver’s rating (i.e. performance parameter); see also: [0150]);
determining a plurality of available resources from a network in communication with a plurality of resource providers according to the first request and the end user according to the second request  ([0165] teaches the computing system can identify the availability and compatibility of the potential set of drivers for the unassigned service request (i.e. first request), wherein the availability of the drivers can be assessed based on the driver’s preset limitations, and wherein [0167] teaches the compatibility of potential set of drivers for the unassigned service request is based on the presence of each of the drivers list of favorite or preferred customers, as well as in [0130] teaches identifying a set of available of service providers that will remain available for service requests, as well as in [0114] teaches a favorite driver or preferred driver is available for the service request, and [0100-0101] teach the driver can provide service limitations, favorite customers list, and more, which can be meant to limit the scope of the service requests the driver would like to provide, and are taken into consideration when identifying matching drivers for a customer’s service request); 
matrixing the one or more required resources according to each resource's availability and performance parameter and the second request ([0022-0023] teaches generating a dispatch matrix based on a set of indicators using the service request, the customer information, and the one or more driver profiles of drivers, wherein the service request s from a customer includes preset service request preference, wherein [0100-0101] teach the driver profile information includes driver history information including the driver’s rating (i.e. performance parameter) and the driver’s favorites list (i.e. the second request), as well as in [0200] teaches the best matching available drivers can be identified based on matches between customer preferences and drivers’ limitations, wherein there is a matrix of customer preferences and driver limitations, wherein [0153] teaches the driver’s service limitations include the times where the driver is available or not available to provide service, as well as in [0149] teaches a customer can indicate preset preferences related to the vehicle make, model, and type, and wherein [0109] teaches the system can be configured to make a customized, weighted calculation based on the customer’s preset priority levels for various preference pertaining to each driver, the driver’s vehicle, and more; see also: Abstract, [0008, 0068, 0102-0105, 0144]); 
generating an exchange platform offering the one or more required resources from the plurality of available resources to the user and engagement of the user to the resource provider ([0041] teaches the system is implemented in part using an interfacing mobile application on a mobile device, such as the customer device, that allows a customer to register on the system and request services, as well as in [0049] teaches the services are provided through interfaces on applications and can provide information related to the services to a customer, wherein the relevant information includes profiles/setting information, and wherein [0062] teaches the profile information includes a favorites list for both the driver and the customer; see also: [0057]); 
presenting the exchange platform on the computing device ([0041] teaches the system is implemented in part using an interfacing mobile application on a mobile device, such as the customer device, that allows a customer to register on the system and request services, wherein [0049] teaches the services are provided through interfaces on applications and can provide information related to the services to a customer, wherein [0023] teaches transmitting, to a customer device, a group of drivers for selection by the user); 
receiving, from the computing device, a selection of one or more required resources ([0204] teaches the customer may input a single service request into the system and receive a list of best matching drivers, wherein the customer may select one or more of such best matching drivers to perform the service request, as well as in [0023-0024] teach receiving a selected one best matching driver from the group of drivers, wherein [0144] teaches the customer makes the selection of the driver by providing the customer with the considerations to make the selection at their discretion; see also: [0109, 0139]); 
However, Wang does not explicitly teach generating an architecture connecting the one or more required resources.
From the same or similar field of endeavor, Schueren teaches generating an architecture connecting the one or more required resources ([0131-0132] teach notifying the person selected to perform the job through an application on their mobile device, wherein the notification includes the response time for the person to complete the task, for example within five minutes or two hours, wherein [0260] teaches crowd sourcing is used to select a service provider to review information, which is done by a crowd-sourcing server, and [0221-0222] teach one or more forensic experts are selected to review information, wherein the experts are selected based on the time they indicate they are willing to perform the review, wherein [0224] teaches the forensic expert service providers are crowd sourced; see also: Fig. 16A-B, [0261, 0246]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to incorporate the teachings of Schueren to include generating an architecture connecting the one or more required resources. One would have been motivated to do so in order to more easily provide help to existing systems where there is no easy way to remotely support users and equipment in the field (Schueren, [0008]). By incorporating the teachings of Schueren, one would have been able to select a service provider with high speed of turn around for review, which is useful in a situation where a task required completion time is only five minutes (Schueren, [0252-0253]).

Regarding claim 20, the combination of Wang and Schueren teach all the limitations of claim 1 above. 
Wang further teaches further comprising requesting and receiving input, from the computing device, about user production resources available ([0022] teaches receiving, through one or more computing devices, at least one driver preference with time limitations, as well as in [0170] teaches the computing system dynamically receives updates on the scheduling as driver availability changes, and wherein [0062] teaches the database includes a driver’s profile comprising the driver’s vehicle make, model, and color; see also: [0124]).

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180012151 A1) in view of Schueren et al. (US 20180262557 A1) and further in view of Nathanson et al. (US 20160283878 A1).

Regarding claims 3 and 13, the combination of Wang and Schueren teach all the limitations of claims 2 and 12 above.
However, Wang does not explicitly teach wherein the categories of resources further comprise a plurality of sublevels of the categories of resources and the architect engine is further adapted to categorize the plurality of available resources into the plurality of sublevels in each of the plurality of categories.  
From the same or similar field of endeavor, Nathanson teaches wherein the categories of resources further comprise a plurality of sublevels of the categories of resources and the architect engine is further adapted to categorize the plurality of available resources into the plurality of sublevels in each of the plurality of categories (paragraph [0055] teaches producing combinations of resources containing sub-categories for different combinations, wherein the different combinations represent the various combinations of available resources of a given team).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the teachings of Nathanson to include wherein the categories of resources further comprise a plurality of sublevels of the categories of resources and the architect engine is further adapted to categorize the plurality of available resources into the plurality of sublevels in each of the plurality of categories. One would have been motivated to do so in order to generate recommendations for modifying one or more features of the project, thus leading to reduced expenses and improved outcomes during the fixed project timeframe (Nathanson, [0056]).

Regarding claims 4 and 14, the combination of Wang and Schueren teach all the limitations of claims 3 and 13 above.
However, Wang does not explicitly teach wherein the selection of required resources includes a selection of one sublevel from each of the categories of the resources.
From the same or similar field of endeavor, Nathanson further teaches wherein the selection of required resources includes a selection of one sublevel from each of the categories of the resources  (paragraphs [0041-0042] teach the generated project expenses and outcomes, produced based on the available resources, are selected as being acceptable by the user, wherein the outcome includes from paragraph [0055] teaches producing combinations of resources containing sub-categories for different combinations, wherein the different combinations represent the various combinations of available resources of a given team).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the further teachings of Nathanson include wherein the selection of required resources includes a selection of one sublevel from each of the categories of the resources. One would have been motivated to do so in order to generate recommendations for modifying one or more features of the project, thus leading to reduced expenses and improved outcomes during the fixed project timeframe (Nathanson, [0056]).

Regarding claims 5 and 15, the combination of Wang and Schueren teach all the limitations of claims 4 and 14 above.
However, Wang does not explicitly teach wherein the architect engine is further adapted to calculate a cost of selected required resources based on the selection of sublevels from each of the categories of the resources.  
From the same or similar field of endeavor, Nathanson further teaches wherein the architect engine is further adapted to calculate a cost of selected required resources based on the selection of sublevels from each of the categories of the resources (paragraph [0055] teaches producing combinations of resources containing sub-categories for different combinations, wherein the different combinations represent the various combinations of available resources of a given team that include the associated costs of the resources).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the further teachings of Nathanson include wherein the architect engine is further adapted to calculate a cost of selected required resources based on the selection of sublevels from each of the categories of the resources. One would have been motivated to do so in order to generate recommendations for modifying one or more features of the project, thus leading to reduced expenses and improved outcomes during the fixed project timeframe (Nathanson, [0056]).

Regarding claims 6 and 16, the combination of Wang and Schueren teach all the limitations of claims 5 and 15 above.
However, Wang does not explicitly teach wherein the architect engine is further adapted to adjust the cost of selected required resources based on a change in the selection of sublevels from each of the categories of the resources.  
From the same or similar field of endeavor, Nathanson further teaches wherein the architect engine is further adapted to adjust the cost of selected required resources based on a change in the selection of sublevels from each of the categories of the resources  (paragraph [0055] teaches producing combinations of resources containing sub-categories for different combinations, wherein the different combinations represent the various combinations of available resources of a given team that include the associated costs of the resources, wherein the values are updating the scope elements, including in paragraph [0041] teaches that if the generated outcomes are not deemed acceptable, a new combination of elements is produced and the feature expenses are updated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Schueren to incorporate the further teachings of Nathanson include wherein the architect engine is further adapted to adjust the cost of selected required resources based on a change in the selection of sublevels from each of the categories of the resources. One would have been motivated to do so in order to generate recommendations for modifying one or more features of the project, thus leading to reduced expenses and improved outcomes during the fixed project timeframe (Nathanson, [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orsolini et al. (US 20170221073 A1) discloses producing a matrix of service personnel availability, language, skill level, and more
Wells (US 20110184771 A1) discloses producing a matrix of the available pool of resources, the first available date per resource, the associated personal days requested to be off, project quality rating scores, and customer satisfaction scores

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683